Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT

TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 6, 2009 and is entered into by and among HAWKER BEECHCRAFT, INC.
(“Holdings”), HAWKER BEECHCRAFT ACQUISITION COMPANY, LLC (the “U.S. Borrower”),
and HAWKER BEECHCRAFT LIMITED (the “U.K. Borrower” and, together with the U.S.
Borrower, the “Borrowers”), for purposes of Section IV hereof, the GUARANTORS
listed on the signature papers hereto, and the LENDERS listed on the signature
papers hereto, and is made with reference to that certain CREDIT AGREEMENT dated
as of March 26, 2007 (as amended by that First Amendment to Credit Agreement
dated as of December 19, 2008, by and among Holdings, the Borrowers, Goldman
Sachs Credit Partners L.P. as auction manager, Credit Suisse, as administrative
agent and collateral agent (in such capacities, the “Agent”), and the other
parties party thereto, and as further amended, restated, supplemented, waived or
otherwise modified through the date hereof, the “Credit Agreement”) by and among
the Borrowers, the Guarantors, the Lenders, the Agent and the other Agents named
therein. Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement after giving effect to this
Amendment.

RECITALS

WHEREAS, the Loan Parties have requested that the Required Revolving Lenders
agree to amend Section 6.10 of the Credit Agreement as provided for herein; and

WHEREAS, subject to certain conditions set forth herein, the undersigned Lenders
are willing to agree to such amendment relating to Section 6.10 of the Credit
Agreement on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. LIMITED WAIVER AND AMENDMENT TO SECTION 6.10 OF THE CREDIT AGREEMENT

1.1 Limited Waiver and Amendment to Section 6.10 of the Credit Agreement. On the
terms and subject to the conditions set forth herein (including, without
limitation, the conditions to continuing effectiveness set forth in Clause
(B) of Section II hereof) and in reliance on the representations and warranties
set forth herein, the Required Revolving Lenders, hereby permanently (unless
revoked pursuant to Clause (B) of Section II hereof) (i) waive compliance by the
U.S. Borrower with the Maximum Secured Debt Ratio test set forth in
Section 6.10(a) of the Credit Agreement with respect to each fiscal quarter
ending after the Second Amendment Effective Date (as defined below) and
(ii) together with the Loan Parties party hereto, amend Section 6.10 of the
Credit Agreement by inserting the following new Sections 6.10(b) and 6.10(c) at
the end of such section:

“(b) Minimum Liquidity. For any fiscal quarter for which any Revolving Loans are
outstanding on the last day of such fiscal quarter, to the extent that
compliance with Section 6.10(a) hereof by the U.S. Borrower is



--------------------------------------------------------------------------------

waived as of such date pursuant to the Second Amendment (as defined below) the
U.S. Borrower shall not permit as of and determined on the last day of such
fiscal quarter the sum of (i) the aggregate amount of Unrestricted Cash and Cash
Equivalents of the U.S. Borrower and its Domestic Subsidiaries; provided that,
without duplication of the effect of any Specified Equity Contribution made
pursuant to Section 7.03 hereof, any cash equity contribution (other than in
respect of Disqualified Stock of the U.S. Borrower) made to the U.S. Borrower or
Holdings (provided that the proceeds thereof have been contributed or provided
to the U.S. Borrower as cash common equity) on or prior to the date that is 20
days after the last day of such fiscal quarter and so designated by the U.S.
Borrower to the Agent at the time such contribution is made as a curing equity
contribution under this Section 6.10(b), shall be counted under this clause
(i) as Unrestricted Cash and Cash Equivalents of the U.S. Borrower as of the
last day of such fiscal quarter to the extent such contribution is not
designated as an Excluded Contribution; provided that (a) in each four fiscal
quarter period, there shall be a period of at least one fiscal quarter in
respect of which no such curing equity contribution is made, (b) the amount of
any such curing equity contribution shall be no greater than the amount required
to cause the U.S. Borrower to be in compliance with Section 6.10(b) and (c) all
such curing equity contributions shall be disregarded for any purpose under any
Loan Document other than determining compliance with Section 6.10(b) in such
quarter or any subsequent quarter, plus (ii) the amount of the aggregate
Revolving Available Credit, to be less than the sum of (x) $162,500,000, plus
(y) 50% of the amount by which the net cash proceeds of any New Term Loans made
to the U.S. Borrower pursuant to Section 2.19 of the Credit Agreement after the
date of the Second Amendment and prior to March 31, 2010 exceeds $200,000,000.

(c) Minimum Adjusted EBITDA. To the extent (i) any Revolving Commitment is
outstanding on the last day of a period indicated below and (ii) compliance with
Section 6.10(a) hereof by the U.S. Borrower is waived as of the last day of such
period pursuant to the Second Amendment, the U.S. Borrower shall not permit its
Adjusted EBITDA for such period, calculated with such pro forma adjustments to
Adjusted EBITDA, mutatis mutandis, as are set forth in the definition of
“Interest Coverage Ratio,” to be less than the respective amount set forth
below:

 

Period

   Minimum Adjusted EBITDA

Two full consecutive fiscal quarters ending on or about June 30, 2011

   $ 42.9 million

Three full consecutive fiscal quarters ending on or about September 30, 2011

   $ 78.6 million

Four full consecutive fiscal quarters ending on or about December 31, 2011

   $ 112.5 million

Four full consecutive fiscal quarters ending on or about March 31, 2012

   $ 143.9 million

Four full consecutive fiscal quarters ending on or about June 30, 2012

   $ 198.4 million

Four full consecutive fiscal quarters ending on or about September 30, 2012

   $ 226.5 million

Four full consecutive fiscal quarters ending on or about December 31, 2012

   $ 276.8 million

 

2



--------------------------------------------------------------------------------

For the avoidance of doubt (1) under no circumstance shall the making of any pro
forma adjustments to Adjusted EBITDA, as set forth above, result in the
adjustments pursuant to clause (l) of the definition of “Consolidated Net
Income”, clause (a)(vii) of the definition of “EBITDA”, or the definitions of
“Consolidated Net Income” and “EBITDA” with respect to inventory (including, but
not limited to, impairment charges, asset write-offs or write-downs,
dispositions or abandonments in each case with respect to inventory) being given
any effect in any calculation of Adjusted EBITDA and (2) any Specified Equity
Contributions made pursuant to Section 7.03 that are included in the calculation
of EBITDA with respect to a fiscal quarter and applicable subsequent periods
shall be included in the calculation of Adjusted EBITDA for the purpose of
determining compliance with this Section 6.10(c) with respect to such fiscal
quarter and applicable subsequent periods.

For purposes of this Section 6.10:

“Adjusted EBITDA” means, for purposes of any calculation pursuant to
Section 6.10(c) after the effective date of the Second Amendment, with respect
to any Person for any period, the EBITDA of such Person for such period without
giving effect to any adjustments pursuant to (1) clause (l) of the definition of
“Consolidated Net Income”; (2) clause (a)(vii) of the definition of “EBITDA”; or
(3) the definitions of “Consolidated Net Income” and “EBITDA” with respect to
inventory (including, but not limited to, impairment charges, asset write-offs
or write-downs, dispositions or abandonments in each case with respect to
inventory).

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of November 6, 2009, by and among Holdings, the Borrowers, the other
Guarantors, Lenders and other parties party thereto.”

 

3



--------------------------------------------------------------------------------

1.2 Limited Waiver. The waiver set forth in Section 1.1(a)(i) hereof is
effective solely for the purposes as set forth herein and shall be limited
precisely as written and shall not be in any event deemed, except as expressly
provided herein, (i) to be a waiver or modification of any term or condition of
the Credit Agreement or any other Loan Document, or (ii) to prejudice any right
or remedy that the Agent or the Lenders may have at any time under or in
connection with the Credit Agreement and the other Loan Documents.

SECTION II. CONDITIONS TO EFFECTIVENESS

A. Effectiveness. Subject to the provisions set forth in Section II(B) below,
this Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

(i) Execution. The Agent shall have received a counterpart signature page of
this Amendment duly executed by each of the Loan Parties, each of the Required
Revolving Lenders.

(ii) Fees. The Agent shall have received all fees and other amounts due and
payable on or prior to the Second Amendment Effective Date, including, without
limitation, (a) in immediately available funds, for the account of each
consenting Revolving Lender that has delivered its signature page hereto to the
Agent by no later than 5:00 p.m. (New York time) on November 5, 2009, a
non-refundable cash fee in an amount equal to 0.50% of the aggregate amount of
each such Lender’s Revolving Commitment outstanding immediately following the
prepayments and reductions contemplated by Section II(A)(iii) below and (b) to
the extent invoiced, reimbursement or other payment of all out-of-pocket
expenses (including the fees and expenses of Latham & Watkins LLP, special
counsel to the Agent) required to be reimbursed or paid by the Borrowers
hereunder or any other Loan Document or agreement entered into in connection
therewith.

(iii) Prepayments and Reductions of Commitments. On or after November 5, 2009,
the U.S. Borrower (a) shall have made a prepayment of the outstanding Revolving
Loans in an aggregate principal amount equal to not less than $125,000,000 and
(b) immediately thereafter and in connection therewith, shall have irrevocably
terminated a portion of the U.S. Revolving Commitments in an aggregate principal
amount equal to not less than $136,986,301.37 pursuant to Section 2.05(a) of the
Credit Agreement.

(iv) Necessary Consents. Each Loan Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

(v) Representations and Warranties; No Defaults or Events of Default. The
representations and warranties contained in Section III of this Amendment are
and will be true and correct in all material respects on and as of

 

4



--------------------------------------------------------------------------------

the Second Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date. Both before and after
giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

(vi) Other Documents. The Agent and Lenders shall have received such other
documents, information or agreements regarding Loan Parties as the Agent may
reasonably request.

B. Continuing Effectiveness. Notwithstanding anything contained herein or in any
other Loan Document, the continuing effectiveness of the waiver set forth herein
shall be subject to the following condition (it being understood and agreed
that, in the event that the following condition shall at any time fail to be
satisfied, such waiver shall immediately and automatically be revoked such that
the U.S. Borrower shall be required to comply (and, with respect to the two most
recently completed fiscal quarters for which financial statements shall have
been required to be delivered pursuant to Section 5.01 of the Credit Agreement
as of the earliest date that such condition shall fail to be satisfied, to have
complied) with Section 6.10(a) of the Credit Agreement as in effect immediately
prior to this Amendment with respect to the two most recently completed fiscal
quarters for which financial statements shall have been required to be delivered
pursuant to Section 5.01 of the Credit Agreement as of the earliest date that
such condition shall fail to be satisfied and with respect to each of the fiscal
quarters ending after such date (it being acknowledged and agreed that, as
expressly set forth in Sections 6.10(b) and 6.10(c), the Borrowers shall not be
required to comply with the Minimum Liquidity test set forth in Section 6.10(b)
or the Minimum Adjusted EBITDA test set forth in 6.10(c) on any date on which
compliance with the Maximum Secured Debt Ratio test set forth in Section 6.10(a)
shall not have been waived)): from and after the Second Amendment Effective
Date, that the U.S. Borrower shall not have, and shall not have permitted any
Restricted Subsidiaries to, directly or indirectly and whether or not permitted
by the Credit Agreement or any other Loan Document, make any Restricted Payment
pursuant to clauses (i), (xii), (xix) or, to the extent predicated on any of
clauses (i), (xii) or (xix), clause (ix) of Section 6.04 of the Credit Agreement
as such clauses exist under the Credit Agreement as of the Second Amendment
Effective Date.

SECTION III. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Loan Party which is a party hereto
represents and warrants to each Lender that the following statements are true
and correct in all material respects:

A. Corporate Power and Authority. Each Loan Party, which is party hereto, has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Loan Documents.

 

5



--------------------------------------------------------------------------------

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement and the other Loan Documents have been
duly authorized by all necessary action on the part of each Loan Party.

C. No Conflict. The execution and delivery by each Loan Party of this Amendment
and the performance by each Loan Party of the Amended Agreement and the other
Loan Documents do not and will not (i) violate (A) any provision of law,
statute, rule or regulation in any material respect, or any provision of the
certificate or articles of incorporation, memorandum of association or other
constitutive documents or by-laws (or by-laws) of Holdings, the Borrowers or any
other Subsidiary of Holdings, (B) any order of any Governmental Authority in any
material respect or (C) any provision of any material indenture, agreement or
other instrument to which Holdings, Borrower or any Subsidiary is a party or by
which any of them or any material portion of their property is or may be bound
(other than any such indenture, agreement, or other instrument to be terminated
on the Second Amendment Effective Date or pursuant to which all relevant
consents, or waivers have been obtained), (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument, (iii) except as permitted under the Amended
Agreement, result in the creation or imposition of any Lien upon or with respect
to any material property or assets now owned or hereafter acquired by Holdings,
the Borrowers or any other Subsidiary of Holdings (other than any Lien created
or permitted hereunder or under the Collateral Documents), or (iv) require any
approval of stockholders or partners or any approval or consent of any Person
under any contractual obligation of each Loan Party, except for such approvals
or consents which will be obtained on or before the Second Amendment Effective
Date and except for any such approvals or consents the failure of which to
obtain will not have a Material Adverse Effect.

D. Governmental Consents. No material action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery by each Loan
Party of this Amendment and the performance by the Borrowers and Holdings of the
Amended Agreement and the other Loan Documents, except for such actions,
consents and approvals which have been obtained and are in full force and effect
or which are not material to the consummation of this Amendment and the
performance of the Amended Agreement and the other Loan Documents.

E. Binding Obligation. This Amendment and the Amended Agreement have been duly
executed and delivered by each of the Loan Parties party thereto and each
constitutes a legal, valid and binding obligation of such Loan Party to the
extent a party thereto, enforceable against such Loan Party in accordance with
its terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and except as
enforceability may be limited by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

F. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article III of the Amended Agreement
are and will be true and correct in all material respects on and as of the
Second

 

6



--------------------------------------------------------------------------------

Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.

SECTION IV. ACKNOWLEDGMENTS AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Obligations” under each of the
Loan Documents to which is a party (in each case as such terms are defined in
the applicable Loan Document).

Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor represents and warrants that all representations and warranties
contained in the Amended Agreement and the Loan Documents to which it is a party
or otherwise bound are true and correct in all material respects on and as of
the Second Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Credit Agreement, this Amendment or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

SECTION V. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

 

7



--------------------------------------------------------------------------------

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

B. Section and Subsection headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.

D. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

HOLDINGS:     HAWKER BEECHCRAFT, INC.     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer
BORROWERS:     HAWKER BEECHCRAFT ACQUISITION COMPANY, LLC     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    
HAWKER BEECHCRAFT LIMITED     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Director

[SIGNATURE PAGE TO SECOND AMENDMENT

TO HAWKER BEECHCRAFT ACQUISITION

COMPANY, LLC CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GUARANTORS:     HAWKER BEECHCRAFT CORPORATION     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer     RAPID
AIRCRAFT PARTS INVENTORY AND DISTRIBUTION COMPANY, LLC     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    
ARKANSAS AEROSPACE, INC.     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    
HAWKER BEECHCRAFT QUALITY SUPPORT COMPANY     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    
HAWKER BEECHCRAFT SERVICES, INC.     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    
TRAVEL AIR INSURANCE COMPANY, LTD.     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer

[SIGNATURE PAGE TO SECOND AMENDMENT

TO HAWKER BEECHCRAFT ACQUISITION

COMPANY, LLC CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    TRAVEL AIR INSURANCE COMPANY (KANSAS)     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    
HAWKER BEECHCRAFT REGIONAL OFFICES, INC.     By:  

/s/ James D. Knight

    Name:   James D. Knight     Title:   Vice President and Controller    
BEECHCRAFT AVIATION COMPANY     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    
HAWKER BEECHCRAFT FINANCE CORPORATION     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    
HAWKER BEECHCRAFT NOTES COMPANY     By:  

/s/ George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    
HAWKER BEECHCRAFT INTERNATIONAL DELIVERY CORPORATION     By:  

/s/ James D. Knight

    Name:   James D. Knight     Title:   President

[SIGNATURE PAGE TO SECOND AMENDMENT

TO HAWKER BEECHCRAFT ACQUISITION

COMPANY, LLC CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC By:  

/s/ Andrew Caditz

Name:   Andrew Caditz Title:   Authorized Signatory

[SIGNATURE PAGE TO SECOND AMENDMENT

TO HAWKER BEECHCRAFT ACQUISITION

COMPANY, LLC CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS Loan Finance LLC By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

[SIGNATURE PAGE TO SECOND AMENDMENT

TO HAWKER BEECHCRAFT ACQUISITION

COMPANY, LLC CREDIT AGREEMENT]



--------------------------------------------------------------------------------

STATE BANK OF INDIA, NEW YORK By:  

/s/ Gopal Chakrapani

Name:   Gopal Chakrapani Title:   Vice President & Head (Credit)

[SIGNATURE PAGE TO SECOND AMENDMENT

TO HAWKER BEECHCRAFT ACQUISITION

COMPANY, LLC CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Bank of America, N.A. By:  

/s/ Cameron D. Taylor

Name:   Cameron D. Taylor Title:   Senior Vice President

[SIGNATURE PAGE TO SECOND AMENDMENT

TO HAWKER BEECHCRAFT ACQUISITION

COMPANY, LLC CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA By:  

/s/ Talal M. Kairouz

Name:   Talal M. Kairouz Title:   Asset Manager By:  

/s/ Roman Chomyn

Name:   Roman Chomyn Title:   Portfolio Manager

[SIGNATURE PAGE TO SECOND AMENDMENT

TO HAWKER BEECHCRAFT ACQUISITION

COMPANY, LLC CREDIT AGREEMENT]



--------------------------------------------------------------------------------

The Bank of Nova Scotia By:  

/s/ Todd Meller

Name:   Todd Meller Title:   Managing Director

[SIGNATURE PAGE TO SECOND AMENDMENT

TO HAWKER BEECHCRAFT ACQUISITION

COMPANY, LLC CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Citigroup North America, Inc. By:  

/s/ Brian Reed

Name:   Brian Reed Title:   Director

[SIGNATURE PAGE TO SECOND AMENDMENT

TO HAWKER BEECHCRAFT ACQUISITION

COMPANY, LLC CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Lender By:  

/s/ Bill O’Daly

Name:   Bill O’Daly Title:   Director By:  

/s/ Ilya Ivashkov

Name:   Ilya Ivashkov Title:   Associate

[SIGNATURE PAGE TO SECOND AMENDMENT

TO HAWKER BEECHCRAFT ACQUISITION

COMPANY, LLC CREDIT AGREEMENT]